UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended September 30, 2011 TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-12122 Apollo Solar Energy, Inc. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 84-0601802 (I.R.S. Employer Identification No.) No. 485 Tengfei Third, Shuangliu Southwest Airport Economic Development Zone, Shuangliu, Chengdu People’s Republic of China, 610207 (Address of principal executive offices) Registrant’s Telephone Number, Including Area Code: +86 (28) 8562-3888 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes ý No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company ý (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).Yes o No ý There were 51,655,961 shares of common stock issued and 49,237,038 shares outstanding as of June 30, 2011. APOLLO SOLAR ENERGY, INC. TABLE OF CONTENTS TO QUARTERLY REPORT ON FORM 10-Q For the Quarterly Period Ended March 31, 2011 ITEM Page PART I FINANCIAL INFORMATION Item 1. Financial Statements 2 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 19 PART II OTHER INFORMATION Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 6. Exhibits 20 Signatures 21 1 APOLLO SOLAR ENERGY, INC. CONSOLIDATED BALANCE SHEETS (In US Dollars) September 30, December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Account receivable net of allowance for doubtful accounts $5,908 and$3,465, respectively Inventories Due from Related parties - 4,412, 629 Deferred tax assets Prepaid expenses and other current assets Total current assets Property, machinery and mining assets, net Asset held for sale Non-marketableinvestment Investment in joint venture Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Short-term loan $ $ Account payable - trade - construction vendors Accrued expenses and other current liabilities Deferred tax liabilities - Due to shareholders Total current liabilities Shareholders' equity Preferred stock, $.001 par value,25,000,000 shares authorized, 0 shares issued and outstanding at September 30, 2011 and December 31, 2010 Common stock, $.001 par value, 100,000,000 shares authorized, 51,655,961 shares issued and 49,237,038 shares outstanding at September 30, 2011 and51,655,961 issued and outstanding at December 31, 2010 Additional paid-in capital Treasury stock, 2,418,923 shares at cost Accumulated deficit ) ) Accumulated other comprehensive income Total shareholders' equity Total liabilities and shareholders' equity $ $ 2 APOLLO SOLAR ENERGY, INC. CONSOLIDATED STATEMENTS OF OPERATIONS AND OTHER COMPREHENSIVE INCOME (LOSS) (Unaudited) (In US Dollars) 　 　 　 　 　 　 Three Months Ended September 30, Nine Months Ended September 30, 　 　 　 　 Sales $ Cost of sales ) Gross profit Operating Expenses 　 　 　 　 General and administrative expenses Selling expenses Research and development expenses Total Operating Expenses Operating Loss ) Interest income (expenses) Loss on sale of assets ) ) Gain on investment in Joint Venture Loss in equity of Joint Venture ) ) ) (223,025)　 Income (loss) before income tax ) ) ) Income tax expense (credit) - ) - Net income(loss) Other Comprehensive Income (Loss) 　 　 　 　 Foreign Currency Translation Adjustment Comprehensive income (loss) $ $ ) $ $ ) 　 　 　 　 　 Basic and Diluted Loss per common share 　 　 　 　 Basic and diluted $ ) $ ) $ ) $ ) Weighted average common share outstanding 　 　 　 　 Basic and diluted 3 APOLLO SOLAR ENERGY, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In US Dollars) Nine Months Ended September30, Cash flows from operating activities Net loss $ $ ) Adjustments to reconcile net income tonet cash provided by operating activities: Stock-based compensation Depreciation and amortization Deferred tax assets - Other interest income - Loss in equity of Joint Venture Gain from investment in Joint Venture ) - Loss on sale of assets - Changes in assets and liabilities: Account receivable ) ) Inventories Prepaid expenses and other current assets Account payable-trade Accounts payable - construction Accrued expenses and other current liabilities Net cash provided by operating activities Cash flows from investing activities Non-marketable investment - Purchase of property and equipment Proceeds from sale of assets - Net cash provided by (used in) investing activities ) Cash flows from financing activities Proceeds from (payment to) short-term loans Proceeds from (payment to) shareholders Advance from (payment to) shareholders - Advance from (payment to) related parties Net cash provided by (used in) financing activities EEffect of exchange rate changes on cash and cash equivalents Net increase (decrease) in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosures of cash flow information: Interest paid $ $ Income taxes paid $ $ Supplementary disclosure of non-cash financing activities: Treasury stock acquired in exchange for loan to related parties $ $ - Assets transferred to Joint Venture $ $ - Assets sold $ $ - Conversion of debt to common stock $ - $ 4 APOLLO SOLAR ENERGY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) NOTE 1. BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements of Apollo Solar Energy, Inc. (the “Company) reflect all material adjustments consisting of only normal recurring adjustments which, in the opinion of management, are necessary for a fair presentation of results for the interim periods.Certain information and footnote disclosures required under accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to the rules and regulations of the Securities and Exchange Commission, although the Company believes that the disclosures are adequate to make the information presented not misleading.These consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company’s Annual report on Form 10-K for the year ended December 31, 2010 as filed with the Securities and Exchange Commission. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and those estimates.Estimates that are particularly susceptible to change include assumptions used in determining the fair value of securities owned and non-readily marketable securities. The results of operations for the three and nine months ended September 30, 2011 are not necessarily indicative of the results to be expected for the entire year or for any future period. The Company’s functional currency is the Chinese Renminbi (“RMB”); however, the accompanying financial statements have been translated and presented in United States Dollars (“USD”). The consolidated financial statements include the financial statements of the Company and its wholly owned subsidiaries, Sichuan Apollo, Diye, Da Du River, Ma Jia Gou and new subsidiary in Hefei. All significant inter-company transactions and balances among the Company and its subsidiaries are eliminated upon consolidation. NOTE 2. INVENTORIES Inventories consist of the following: As of September30, December31, Raw Materials $ $ Work-in-progress Finished goods Total $ $ NOTE 3. PROPERTY, MACHINERY AND MINING ASSETS, NET A summary of property and equipment and the estimate lives used in the computation of depreciation and amortization is as follows: As of September30, December31, Life (years) Buildings $ $ 40 Right to use land 50 Machinery and equipment 10 Office equipments 5 Vehicle 5-10 Mining 5-40 Construction in progress (1) Sub-total Less: Accumulated depreciation ) ) Total $ $ Depreciation expense for the nine months ended September 30, 2011 and 2010 was $ 730,076 and $688,820 respectively. (1) Estimated costs to complete the construction in progress after September 30, 2011are not anticipated to be material. Construction is expected to be completed by the end of 2011. 5 NOTE 4.RELATED PARTIES TRANSACTIONS AND BALANCES Due from related parties consists of the following: As of September30, December31, Due from Xinju $ - $ Due from Joint Venture - Due from shareholder - Total $ - $ Xinju is a related party partially owned by a majority shareholder of Apollo, Renyi Hou, our former CEO. On March 10, 2011, Mr. Hou exchanged 2,418,923 shares of the Company’s common stock in full settlement of approximately $5.2 million due from Xinju. The amount due from Xinju was converted into 2,418,923 shares of the Company’s common stock based on a fair market value of $2.18 per share. The Joint Venture is a newly formed company in which Apollo holds a 35% of the equity interest. All the above loans are non-interest bearing and due on demand. Due to related parties consists of notes due to shareholders with non-interest bearing and due on demand. As of September 30, December 31, Due to shareholders Total $ $ NOTE 5. EQUITY METHOD INVESTMENT IN JOINT VENTURE On November 9, 2009, Sichuan Apollo Solar Science & Technology Co. Ltd. (“Sichuan Apollo”), a wholly-owned foreign enterprise of the Company, entered into a joint venture agreement (the “JV Agreement”) with Bengbu Design & Research Institute for Glass Industry (“Bengbu”) and a local Chinese government agency (the “Agency”). The Joint Venture (“JV”)was formed to conduct research and development related to glass used in the production of thin film solar cells and manufacture thin film solar cells.As of September 30, 2011 the JVhad not commenced the production of thin film solar cells. The Company accounts for its 35% interest in JV under the equity method of accounting. In accordance with ASC 805-40, Sichuan Apollo has reported a gain on the difference between the initial cost of the investment and the Company’s proportionate share the JV’s fair value of its net equity, which, if treated as a consolidated subsidiary would have resulted in negative goodwill to be recorded as a gain. During the nine months ended September 30, 2011, the Company contributed net assets with appraised value of approximately RMB 33,000,000 (approximately $5 million) to the JV. This resulted in an excess of the proportionate share of the JV’s net assets at fair market value over the cost of the assets contributed of approximately RMB 7,000,000 (approximately $1.2 million) which is reported as income on the accompanying statement of operations for the nine months ended September 30, 2011. As of September 30, 2011, all of the capital contributions due to the JV have been made by Bengbu. Sichuan Apollo will report additional gains in subsequent periods when the additional contributions are made to the JV. 6 Summarized financial information for our investment in the JV assuming a 100% ownership interest is as follows: For the nine month ended September 30, For the nine month ended September 30, Statement of operations Revenues $ $ Cost of sales Gross profit ) Operating Loss ) ) Loss before income tax $ ) $ ) For the three month ended September 30, For the three month ended September 30, Statement of operations Revenues $ $ Cost of sales Gross profit ) Operating Loss ) ) Loss before income tax $ ) $ ) NOTE 6.ACCRUED EXPENSES, TAXES AND OTHER CURRENT LIABILITIES Accrued expenses, taxes and other current liabilities are listed as below: As of September30, December31, Accrued interest $ $ Salaries and benefits Value Added Taxes Customer Deposit 0 Other accrued expenses Total $ $ 7 NOTE 7.SHORT-TERM LOAN The short-term loans include the following: Balance at September30, December31, a) Loan payable to Chengdu Xihang Gang Construction & Investment Co., Ltddue on demand without interest, collateralized by certain plant equipment of Sichuan Apollo $ $ b) Loan payable to Bank of Communication, Chengdu branch due on February 8, 2011, with interest at 6.64% per annum, collateralized by the buildings and land use right of Diye. The loan was paid in full in January 2011. - c) Loan payable to Bank of China, Xihanggang Branch, Chengdudue on August 24, 2011, with interest at 5.84% per annum, collateralized by the buildings of Sichuan Apollo, was paid in full in August 2011 d) Loan payable to Bank of China, Xihanggang Branch, Chengdu due on September 7, 2011, with interest at 5.84% per annum, collateralize by the buildings of Sichuan Apollo, was paid in full in September, 2011 e) Loan payable to Merchant Bank, Wangjiang Road, Chengdu due on July 16, 2011, with interest at 6.97% per annum, collateralized by the buildings of Sichuan Apollo. This loan was paid in full on July 15, 2011. - f) Loan payable to Bank of China, Xihanggang Branch, Chengdu due on January 7, 2012 with interest at6.86% per annum, collateralized by the buildings of Sichuan Apollo - g) Loan payable to Bank of China, Xihanggang Branch, Chengdu due on January 19, 2011, with interest at 5.84% per annum, collateralized by the buildings of Sichuan Apollo. This loan was paid in full in January 7, 2011 h) Loan payable to Bank of China, Xihanggang Branch, Chengdu due on March 28, 2012 with interest at 6.73% per annum - i) Loan payable to Bank of China, Xihanggang Branch, Chengdu due on August 25, 2012 with interest at 7.74% per annum - j) Loan payable to Bank of China, Xihanggang Branch, Chengdu due on September 19, 2012 with interest at 7.74% per annum - k) Loan payable to Bank of Communication, Chengdu branch due on September 12, 2012 with interest of 8.53% per annum Total $ $ 8 NOTE 8.TAXES Corporation income tax The Company is governed by the Income Tax Law of thePRC concerning the privately run and foreign invested enterprises, which are generally subject to tax at a statutory rate of 25% on income reported in the statutory financial statements after appropriate tax adjustments. On July 16, 2009, the Company received government approval regarding the High-Tech Enterprise Certificate which allows the Company to enjoy a favorable tax rate of 15% effective January 1, 2009 through December 31, 2011. The comparison of income tax expense (credit) at the U.S. statutory rate of 35%, to the Company’s effective tax is as follows: For the nine months ended September30, September30, U.S. statutory rate a 35% $ ) $ ) Tax rate difference between China and U.S. Change in Valuation allowance ) Other ) Effective tax $ ) $ - The provisions for income taxes are summarized as follows: For the nine months ended September30, September30, Current $ $ - Deferred ) - Total $ ) $ - Value added tax (“VAT”) Enterprises or individuals who sell commodities, engage in repair and maintenance or import or export goods in the PRC are subject to a value added tax in accordance with the PRC laws. The value added tax standard rate is 17% of the gross sales price. A credit is available whereby VAT paid on the purchases of semi-finished products or raw materials used in the production of the Company’s finished products can be used to offset the VAT due on the sales of the finished products. NOTE 9. PRC STATUTORY RESERVES In accordance with the PRC Companies Law, the Company was required to transfer 10% of its profit after tax, as determined in accordance with accounting standards and regulations of the PRC, to the statutory surplus reserve. The statutory surplus reserve is non-distributable. As of September 30, 2011 and December 31, 2010, the Company did not accumulate any statutory reserve due to the accumulated deficit. 9 NOTE 10.BUSINESS SEGMENTS For the nine months ended September 30, 2011, Corporate & Consolidated Manufacturing Refining Mining Others Total Revenue $
